     CASE 0:19-cv-00072-NEB-BRT Document 1-1 Filed 01/10/19 Page 1 of 7




     STATE OF MINNESOTA                                                     DISTRICT COURT

     COUNTY OF WASHINGTON                                      TENTH JUDICIAL DISTRICT


     Michael Holes,

                      Plaintiff,
                                                                  SUMMONS
     V.
                                                           Court File No.
:C:apital O:
          ne:B:a~
              A),

                      Defendant.

 THIS SUMMONS IS DIRECTED TO THE ABOVE-NAMED DEFENDANT(S)

1.        YOU ARE BEING SUED. The Plaintiffhas started a lawsuit against you. The

          Plaintiffs Complaint against you is attached to this summons. Do not throw these

          papers away. They are official papers that affect your rights. You must respond to

          this lawsuit even though it may not yet be filed with the Court and there may be no

          court file number on this summons.

2.        YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS.

          You must give or mail to the person who signed this summons a written response

          called an Answer within 20 days of the date on which you received this Summons.

          You must send a copy of your Answer to the person who signed this summons

          located at:

           WALKER & WALKER LAW OFFICES, PLLC
           ATTN: Bennett Hartz
           4356 Nicollet Avenue South
           Minneapolis, MN 55409


3.        YOU MUST RESPOND TO EACH CLAIM. The Answer is your written

          response to the Plaintiffs Complaint. In your Answer you must state whether you



                                            Page 1 of 2
     CASE 0:19-cv-00072-NEB-BRT Document 1-1 Filed 01/10/19 Page 2 of 7




         agree or disagree with each paragraph of the Complaint. If you believe the Plaintiff

         should not be given everything asked for in the Complaint, you must say so in your

         Answer.

4.       YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN

         RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS

        SUMMONS. If you do not Answer within 20 days, you will lose this case. You

        will not get to tell your side of the story, and the Court may decide against you and

        award the Plaintiff everything asked for in the complaint. If you do not want to

        contest the claims stated in the complaint, you do not need to respond. A default

        judgment can then be entered against you for the relief requested in the complaint.

5.      LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do

        not have a lawyer, the Court Administrator may have information about places

        where you can get legal assistance. Even if you cannot get legal help, you must still

        provide a written Answer to protect your rights or you may lose the case.

        ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be

        ordered to participate in an alternative dispute resolution process under Rule 114 of

        the Minnesota General Rules of Practice. You must still send your written response

        to the Complaint even if you expect to use alternative means of resolving this

        dispute.

 Date: December 17, 2018                        /s/ Bennett Hartz
                                                Andrew C. Walker #392525
                                                Bennett Hartz #393136
                                                Walker & Walker Law Offices, PLLC
                                                4356 Nicollet Avenue South
                                                Minneapolis, MN 55409
                                                (612) 824-4357
                                                Attorneys for Michael Holes



                                           Page 2 of 2
CASE 0:19-cv-00072-NEB-BRT Document 1-1 Filed 01/10/19 Page 3 of 7




STATE OF MINNESOTA                                                        DISTRICT COURT

COUNTY OF WASHINGTON                                        TENTH JUDICIAL DISTRICT


Michael Holes,

                  Plaintiff,
                                                              COMPLAINT
V.
                                                         Court File No.
Capital One Bank (USA), N.A.,

                  Defendant.


     1. Plaintiff Michael Holes pleads the following claims based on violations of the

        Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 et seq., by Capital

        One Bank (USA), N.A. ("Capital One").

     2. Capital One used an automated telephone dialing system to robodial Holes' cell

        phone despite the TCPA's specific prohibition against this invasive and harassing

        tactic.

                           VENUE, PARTIES, AND JURY TRIAL

     3. Holes demands a jury trial to the extent available under US Const. Amend. 7.

     4. Venue is proper because Capital One regularly conducts business in Washington

        County, and because the claims at issue in this case occurred in and harmed a

        person living there.

     5. Holes is a natural person residing in Washington County.

     6. Capital One is a national association that regularly conducts business in

        Minnesota and Washington County specifically.




                                         Page 1 of 5
CASE 0:19-cv-00072-NEB-BRT Document 1-1 Filed 01/10/19 Page 4 of 7




              THE TELEPHONE CONSUMER PROTECTION ACT

  7. As more Americans began carrying cellular telephones in the 1990s, Congress

      sought to limit the potential for constant harassment posed by telemarketers and

      automated telephone dialing systems— commonly called "autodialers."

  8. The TCPA was enacted to this end. Among other abusive actions, the TCPA

      prohibits anyone from calling a cell phone using an autodialer, an automated

      voice, or a pre-recorded message.

                                         FACTS

  9. Capital One is attempting to collect a debt from Holes.

  10. In an attempt to collect this debt, Capital One routinely calls Holes on his cell

     phone.

  11. Capital One places these calls to Holes using an autodialer, an artificial voice, or

     both.

  12. When answering these autodialed calls, Holes immediately heard either a

     recorded, automated voice or a long pause of dead air. This pause indicates

     Capital One's autodialer calling Holes, and then connecting to a live operator at

     Capital One within a few seconds of answering.

  13. These factors, paired with the frequency of the calls, strongly suggest that Capital

     One was calling Holes's cell phone using an automated telephone dialing system.

  14. Capital One did not have Holes's consent to use these electronic means to call his

     cell phone.

  15. Holes also explicitly revoked any consent to be called on his cell phone during a

     phone call with Capital One on or about June 17, 2018.




                                       Page 2 of 5
CASE 0:19-cv-00072-NEB-BRT Document 1-1 Filed 01/10/19 Page 5 of 7




  16. Despite this explicit revocation, Capital One continued to autodial Holes's cell

      phone.

  17. Following his revocation, Capital One placed autodialed collection calls to Holes

      on at least (but not limited to) 23 subsequent occasions.

  18. Capital One disregarded his revocation of consent and willfully continued to

      contact Holes with impunity using a prohibited automated telephone dialing

      system.

          COUNT I: TELEPHONE CONSUMER PROTECTION ACT

  19. Holes incorporates all other allegations as if set forth herein in full.

  20. The TCPA bans using auto-dialers or artificial voices to call cell phones absent

      the consumer's consent:

            It shall be unlawful for any person within the United States ... to make any
            call (other than a call made for emergency purposes or made with the prior
            express consent of the called party) using any automatic telephone dialing
            system or an artificial or prerecorded voice ... to any telephone number
            assigned to a paging service, cellular telephone service, specialized mobile
            radio service, or other radio common carrier service, or any service for
            which the called party is charged for the call ...." 47 U.S.C. § 227(b)(1).

  21. Capital One violated 47 U.S.C. § 227(b)(1) by knowingly calling Holes at least 23

     times on his cell phone using an automatic dialing system and/or an artificial, pre-

      recorded voice without Holes's consent.

  22. Capital One also ignored Holes's explicit revocation of consent.

  23. Capital One thus willfully and knowingly violated § 227(b)(1).

  24. Holes was stressed and harassed by the frequency of Capital One's calls to his cell

     phone, and by his inability to stop these calls, as is his right by statute.

  25. The TCPA provides the following remedy for its violation:




                                        Page 3 of 5
CASE 0:19-cv-00072-NEB-BRT Document 1-1 Filed 01/10/19 Page 6 of 7




             "A person or entity may, if otherwise permitted by the law or rules of court
             of a State, bring in an appropriate court of that State (A) an action based on
             a violation of this subsection ... to enjoin such violation, (B) an action to
             recover for actual monetary loss from such a violation, or to receive $500 in
             damages for each such violation, whichever is greater, or (C) both such
             actions. If the court finds that the defendant willfully or knowingly violated
             this subsection or the regulations prescribed under this subsection, the court
             may, in its discretion, increase the amount of the award to an amount equal
             to not more than 3 times the amount available under subparagraph (B) of
             this paragraph." 47 U.S.C. § 227(b)(3).

   26. Holes is entitled to actual damages in an amount to be determined at trial or

       statutory damages of $1,500 per each of Capital One's telephone calls violating

       the TCPA, whichever is greater, under 47 U.S.C. § 227(b)(3).

                                 RELIEF REQUESTED

Holes requests an Order for the following relief

   1. Judgment in favor of Michael Holes and against Capital One Bank (USA), N.A.

       for actual damages, or for statutory damages of $1,500 per each telephone call

       violating the TCPA, whichever is greater. 47 U.S.C. § 227(b)(3).

   2. Interest accruing from commencement of this action at 4% for awards up to

       $50,000.00, or at 10% for awards over $50,000.00, under Minn. Stat. § 549.09.

   3. AIl other relief the Court deems just and equitable.




Date: December 17. 2018                      /s/ Bennett Hartz
                                             Andrew C. Walker #392525
                                             Bennett Hartz #393136
                                             Walker & Walker Law Offices, PLLC
                                             4356 Nicollet Avenue South
                                             Minneapolis, MN 55409
                                             (612) 824-4357
                                             Attorneys for Michael Holes




                                        Page 4 of 5
CASE 0:19-cv-00072-NEB-BRT Document 1-1 Filed 01/10/19 Page 7 of 7




                                   Acknowledgement

Plaintiff, by counsel, acknowledges that Minn. Stat. § 549.211 sanctions can be imposed.

Date: December 17, 2018                     /s/ Bennett Hartz
                                            Bennett Hartz #393136




                                       Page 5 of 5
